Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 1 of 17 Page ID #:176




  1
  2
  3
  4
  5
  6
  7
                              UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
 10
            MICHAEL NEADERBAOMER,                   Case No. CV 20-7888-JWH (RAOx)
 11
                      Plaintiff,                     STIPULATED PROTECTIVE
 12                                                  ORDER1
                             v.
 13
            THE UNITED STATES OF
 14         AMERICA,
 15
                      Defendant.
 16
 17
 18    1.     A. PURPOSES AND LIMITATIONS
 19           Discovery in this action may involve production of confidential, proprietary
 20    or private information for which special protection from public disclosure and from
 21    use for any purpose other than prosecuting this litigation may be warranted.
 22    Accordingly, the parties hereby stipulate to and petition the Court to enter the
 23    following Stipulated Protective Order. The parties acknowledge that this Order does
 24    not confer blanket protections on all disclosures or responses to discovery and that
 25    the protection it affords from public disclosure and use extends only to the limited
 26
 27
 28
       1
        This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 2 of 17 Page ID #:177




  1    information or items that are entitled to confidential treatment under the applicable
  2    legal principles.
  3
  4          B. GOOD CAUSE STATEMENT
  5          This action is likely to involve law enforcement sensitive, , financial, and/or
  6    proprietary information for which special protection from public disclosure and
  7    from use for any purpose other than prosecution of this action is warranted. Such
  8    confidential and proprietary materials and information consist of, among other
  9    things, investigation and discipline of law enforcement officers, law enforcement
 10    and investigative techniques involving inter alia minors and internal affairs,
 11    financial information (such as Plaintiff’s earnings and earning capacity), information
 12    otherwise generally unavailable to the public, or which may be privileged or
 13    otherwise protected from disclosure under state or federal statutes, court rules, case
 14    decisions, or common law. Accordingly, to expedite the flow of information, to
 15    facilitate the prompt resolution of disputes over confidentiality of discovery
 16    materials, to adequately protect information the parties are entitled to keep
 17    confidential, to ensure that the parties are permitted reasonable necessary uses of
 18    such material in preparation for and in the conduct of trial, to address their handling
 19    at the end of the litigation, and serve the ends of justice, a protective order for such
 20    information is justified in this matter. It is the intent of the parties that information
 21    will not be designated as confidential for tactical reasons and that nothing be so
 22    designated without a good faith belief that it has been maintained in a confidential,
 23    non-public manner, and there is good cause why it should not be part of the public
 24    record of this case.
 25
 26          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 27            The parties further acknowledge, as set forth in Section 12.3, below, that this
 28    Stipulated Protective Order does not entitle them to file confidential information
                                                   2
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 3 of 17 Page ID #:178




  1    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  2    and the standards that will be applied when a party seeks permission from the court
  3    to file material under seal.
  4          There is a strong presumption that the public has a right of access to judicial
  5    proceedings and records in civil cases. In connection with non-dispositive motions,
  6    good cause must be shown to support a filing under seal. See Kamakana v. City and
  7    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
  8    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
  9    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 10    require good cause showing), and a specific showing of good cause or compelling
 11    reasons with proper evidentiary support and legal justification, must be made with
 12    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 13    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 14    without the submission of competent evidence by declaration, establishing that the
 15    material sought to be filed under seal qualifies as confidential, privileged, or
 16    otherwise protectable—constitute good cause.
 17          Further, if a party requests sealing related to a dispositive motion or trial, then
 18    compelling reasons, not only good cause, for the sealing must be shown, and the
 19    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 20    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 21    each item or type of information, document, or thing sought to be filed or introduced
 22    under seal in connection with a dispositive motion or trial, the party seeking
 23    protection must articulate compelling reasons, supported by specific facts and legal
 24    justification, for the requested sealing order. Again, competent evidence supporting
 25    the application to file documents under seal must be provided by declaration.
 26          Any document that is not confidential, privileged, or otherwise protectable in
 27    its entirety will not be filed under seal if the confidential portions can be redacted.
 28    If documents can be redacted, then a redacted version for public viewing, omitting
                                                   3
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 4 of 17 Page ID #:179




  1    only the confidential, privileged, or otherwise protectable portions of the document
  2    shall be filed. Any application that seeks to file documents under seal in their
  3    entirety should include an explanation of why redaction is not feasible.
  4
  5    2.     DEFINITIONS
  6           2.1    Action: This pending federal lawsuit, styled Neaderbaomer v. United
  7    States of America, CV 20-07888-JWH (RAOx).
  8           2.2    “ATTORNEYS’ EYES ONLY” Information or Items: information
  9    (regardless of how it is generated, stored or maintained) or tangible things that
 10    qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
 11    in Section 7 herein.
 12           2.3    Challenging Party: A Party or Non-Party that challenges the
 13    designation of information or items under this Order.
 14           2.4    “CONFIDENTIAL” Information or Items: Information (regardless of
 15    how it is generated, stored or maintained) or tangible things that qualify for
 16    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 17    the Good Cause Statement.
 18           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 19    their support staff).
 20           2.6    Designating Party: A Party or Non-Party that designates information or
 21    items that it produces in disclosures or in responses to discovery as
 22    “CONFIDENTIAL.”
 23           2.7    Disclosure or Discovery Material: All items or information, regardless
 24    of the medium or manner in which it is generated, stored, or maintained (including,
 25    among other things, testimony, transcripts, and tangible things) that are produced or
 26    generated in disclosures or responses to discovery in this matter.
 27           2.8    Expert: A person with specialized knowledge or experience in a matter
 28    pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                  4
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 5 of 17 Page ID #:180




  1    an expert witness or as a consultant in this Action.
  2          2.9    House Counsel: Attorneys who are employees of a party to this Action.
  3    House Counsel does not include Outside Counsel of Record or any other outside
  4    counsel.
  5          2.10 Non-Party: Any natural person, partnership, corporation, association or
  6    other legal entity not named as a Party to this action.
  7          2.11 Outside Counsel of Record: Attorneys who are not employees of a
  8    party to this Action but are retained to represent or advise a party to this Action and
  9    have appeared in this Action on behalf of that party or are affiliated with a law firm
 10    that has appeared on behalf of that party, and includes support staff.
 11          2.12 Party: Any party to this Action, including all of its officers, directors,
 12    employees, consultants, retained experts, and Outside Counsel of Record (and their
 13    support staffs).
 14          2.13 Producing Party: A Party or Non-Party that produces Disclosure or
 15    Discovery Material in this Action.
 16          2.14 Professional Vendors: Persons or entities that provide litigation
 17    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 18    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 19    and their employees and subcontractors.
 20          2.15 Protected Material: Any Disclosure or Discovery Material that is
 21    designated as “CONFIDENTIAL” or “ATTORNEYS’ ETES ONLY.”
 22          2.16 Receiving Party: A Party that receives Disclosure or Discovery
 23    Material from a Producing Party.
 24
 25    3.    SCOPE
 26          The protections conferred by this Stipulation and Order cover not only
 27    Protected Material (as defined above), but also (1) any information copied or
 28    extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                  5
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 6 of 17 Page ID #:181




  1    compilations of Protected Material; and (3) any testimony, conversations, or
  2    presentations by Parties or their Counsel that might reveal Protected Material.
  3          Any use of Protected Material at trial shall be governed by the orders of the
  4    trial judge. This Order does not govern the use of Protected Material at trial.
  5
  6    4.    DURATION
  7          Once a case proceeds to trial, information that was designated as
  8    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  9    as an exhibit at trial becomes public and will be presumptively available to all
 10    members of the public, including the press, unless compelling reasons supported by
 11    specific factual findings to proceed otherwise are made to the trial judge in advance
 12    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 13    showing for sealing documents produced in discovery from “compelling reasons”
 14    standard when merits-related documents are part of court record). Accordingly, the
 15    terms of this protective order do not extend beyond the commencement of the trial.
 16
 17    5.    DESIGNATING PROTECTED MATERIAL
 18          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 19    Each Party or Non-Party that designates information or items for protection under
 20    this Order must take care to limit any such designation to specific material that
 21    qualifies under the appropriate standards. The Designating Party must designate for
 22    protection only those parts of material, documents, items or oral or written
 23    communications that qualify so that other portions of the material, documents, items
 24    or communications for which protection is not warranted are not swept unjustifiably
 25    within the ambit of this Order.
 26          Mass, indiscriminate or routinized designations are prohibited. Designations
 27    that are shown to be clearly unjustified or that have been made for an improper
 28    purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                  6
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 7 of 17 Page ID #:182




  1    unnecessary expenses and burdens on other parties) may expose the Designating
  2    Party to sanctions.
  3          If it comes to a Designating Party’s attention that information or items that it
  4    designated for protection do not qualify for protection, that Designating Party must
  5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6          5.2      Manner and Timing of Designations. Except as otherwise provided in
  7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9    under this Order must be clearly so designated before the material is disclosed or
 10    produced.
 11          Designation in conformity with this Order requires:
 12                (a) for information in documentary form (e.g., paper or electronic
 13    documents, but excluding transcripts of depositions or other pretrial or trial
 14    proceedings), that the Producing Party affix at a minimum, the legend
 15    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “ATTORNEYS’
 16    EYES ONLY” (hereinafter “ATTORNEYS’ EYES ONLY legend”), to each page
 17    that contains protected material. If only a portion of the material on a page qualifies
 18    for protection, the Producing Party also must clearly identify the protected portion(s)
 19    (e.g., by making appropriate markings in the margins).
 20          A Party or Non-Party that makes original documents available for inspection
 21    need not designate them for protection until after the inspecting Party has indicated
 22    which documents it would like copied and produced. During the inspection and
 23    before the designation, all of the material made available for inspection shall be
 24    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 25    documents it wants copied and produced, the Producing Party must determine which
 26    documents, or portions thereof, qualify for protection under this Order. Then,
 27    before producing the specified documents, the Producing Party must affix the
 28    “CONFIDENTIAL legend” or “ATTORNEYS’ EYES ONLY legend” to each page
                                                   7
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 8 of 17 Page ID #:183




  1    that contains Protected Material. If only a portion of the material on a page qualifies
  2    for protection, the Producing Party also must clearly identify the protected portion(s)
  3    (e.g., by making appropriate markings in the margins).
  4                (b) for testimony given in depositions that the Designating Party identifies
  5    the Disclosure or Discovery Material on the record, before the close of the
  6    deposition all protected testimony.
  7                (c) for information produced in some form other than documentary and
  8    for any other tangible items, that the Producing Party affix in a prominent place on
  9    the exterior of the container or containers in which the information is stored the
 10    legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If only a portion or
 11    portions of the information warrants protection, the Producing Party, to the extent
 12    practicable, shall identify the protected portion(s).
 13          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 14    failure to designate qualified information or items does not, standing alone, waive
 15    the Designating Party’s right to secure protection under this Order for such material.
 16    Upon timely correction of a designation, the Receiving Party must make reasonable
 17    efforts to assure that the material is treated in accordance with the provisions of this
 18    Order.
 19
 20    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 21          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 22    designation of confidentiality at any time that is consistent with the Court’s
 23    Scheduling Order.
 24          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 25    resolution process under Local Rule 37.1 et seq.
 26          6.3      The burden of persuasion in any such challenge proceeding shall be on
 27    the Designating Party. Frivolous challenges, and those made for an improper
 28    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                   8
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 9 of 17 Page ID #:184




  1    parties) may expose the Challenging Party to sanctions. Unless the Designating
  2    Party has waived or withdrawn the “CONFIDENTIAL” or “ATTORNEYS’ EYES
  3    ONLY” designation, all parties shall continue to afford the material in question the
  4    level of Protection to which it is entitled under the Producing Party’s designation
  5    until the Court rules on the challenge.
  6
  7    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  8          7.1      Basic Principles. A Receiving Party may use Protected Material that is
  9    disclosed or produced by another Party or by a Non-Party in connection with this
 10    Action only for prosecuting, defending or attempting to settle this Action. Such
 11    Protected Material may be disclosed only to the categories of persons and under the
 12    conditions described in this Order. When the Action has been terminated, a
 13    Receiving Party must comply with the provisions of section 13 below (FINAL
 14    DISPOSITION).
 15          Protected Material must be stored and maintained by a Receiving Party at a
 16    location and in a secure manner that ensures that access is limited to the persons
 17    authorized under this Order.
 18          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 19    otherwise ordered by the court or permitted in writing by the Designating Party, a
 20    Receiving Party may disclose any information or item designated
 21    “CONFIDENTIAL” only to:
 22                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 23    well as employees of said Outside Counsel of Record to whom it is reasonably
 24    necessary to disclose the information for this Action;
 25                (b) the officers, directors, and employees (including House Counsel) of
 26    the Receiving Party to whom disclosure is reasonably necessary for this Action;
 27                (c) Experts (as defined in this Order) of the Receiving Party to whom
 28    disclosure is reasonably necessary for this Action and who have signed the
                                                  9
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 10 of 17 Page ID #:185




   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   2               (d) the court and its personnel;
   3               (e) court reporters and their staff;
   4               (f) professional jury or trial consultants, mock jurors, and Professional
   5   Vendors to whom disclosure is reasonably necessary for this Action and who have
   6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   7               (g) the author or recipient of a document containing the information or a
   8   custodian or other person who otherwise possessed or knew the information;
   9               (h) during their depositions, witnesses, and attorneys for witnesses, in the
  10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  11   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  12   will not be permitted to keep any confidential information unless they sign the
  13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  14   agreed by the Designating Party or ordered by the court. Pages of transcribed
  15   deposition testimony or exhibits to depositions that reveal Protected Material may
  16   be separately bound by the court reporter and may not be disclosed to anyone except
  17   as permitted under this Stipulated Protective Order; and
  18               (i) any mediator or settlement officer, and their supporting personnel,
  19   mutually agreed upon by any of the parties engaged in settlement discussions.
  20         7.3      Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
  21   Unless otherwise ordered by the court or permitted in writing by the Designating
  22   Party, a Receiving Party may disclose any information or item designated
  23   “ATTORNEYS’ EYES ONLY” only to:
  24               (a) the Receiving Party’s Counsel of Record in this Action, as well as
  25   employees of said Counsel of Record to whom it is reasonably necessary to disclose
  26   the information for this Action;
  27               (b) Experts (as defined in this Order) of the Receiving Party to whom
  28   disclosure is reasonably necessary for this Action and who have signed the
                                                      10
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 11 of 17 Page ID #:186




   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   2            (c) the court and its personnel;
   3            (d) court reporters and their staff;
   4            (e) professional jury or trial consultants, mock jurors, and Professional
   5   Vendors to whom disclosure is reasonably necessary for this Action and who have
   6   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   7            (f) the author or recipient of a document containing the information or a
   8   custodian or other person who otherwise possessed or knew the information;
   9            (g) during their depositions, witnesses ,and attorneys for witnesses, in the
  10   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  11   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  12   not be permitted to keep any confidential information unless they sign the
  13   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  14   agreed by the Designating Party or ordered by the court. Pages of transcribed
  15   deposition testimony or exhibits to depositions that reveal Protected Material may be
  16   separately bound by the court reporter and may not be disclosed to anyone except as
  17   permitted under this Stipulated Protective Order; and
  18            (h) any mediator or settlement officer, and their supporting personnel,
  19   mutually agreed upon by any of the parties engaged in settlement discussions.
  20
  21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  22         IN OTHER LITIGATION
  23         If a Party is served with a subpoena or a court order issued in other litigation
  24   that compels disclosure of any information or items designated in this Action as
  25   “CONFIDENTIAL,” that Party must:
  26            (a) promptly notify in writing the Designating Party. Such notification
  27   shall include a copy of the subpoena or court order;
  28            (b) promptly notify in writing the party who caused the subpoena or order
                                                   11
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 12 of 17 Page ID #:187




   1   to issue in the other litigation that some or all of the material covered by the
   2   subpoena or order is subject to this Protective Order. Such notification shall include
   3   a copy of this Stipulated Protective Order; and
   4             (c) cooperate with respect to all reasonable procedures sought to be
   5   pursued by the Designating Party whose Protected Material may be affected.
   6         If the Designating Party timely seeks a protective order, the Party served with
   7   the subpoena or court order shall not produce any information designated in this
   8   action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
   9   determination by the court from which the subpoena or order issued, unless the
  10   Party has obtained the Designating Party’s permission. The Designating Party shall
  11   bear the burden and expense of seeking protection in that court of its confidential
  12   material and nothing in these provisions should be construed as authorizing or
  13   encouraging a Receiving Party in this Action to disobey a lawful directive from
  14   another court.
  15
  16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  17         PRODUCED IN THIS LITIGATION
  18             (a) The terms of this Order are applicable to information produced by a
  19   Non-Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
  20   EYES ONLY” Such information produced by Non-Parties in connection with this
  21   litigation is protected by the remedies and relief provided by this Order. Nothing in
  22   these provisions should be construed as prohibiting a Non-Party from seeking
  23   additional protections.
  24             (b) In the event that a Party is required, by a valid discovery request, to
  25   produce a Non-Party’s confidential information in its possession, and the Party is
  26   subject to an agreement with the Non-Party not to produce the Non-Party’s
  27   confidential information, then the Party shall:
  28                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                  12
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 13 of 17 Page ID #:188




   1   that some or all of the information requested is subject to a confidentiality
   2   agreement with a Non-Party;
   3                (2) promptly provide the Non-Party with a copy of the Stipulated
   4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   5   specific description of the information requested; and
   6                (3) make the information requested available for inspection by the
   7   Non-Party, if requested.
   8             (c) If the Non-Party fails to seek a protective order from this court within
   9   14 days of receiving the notice and accompanying information, the Receiving Party
  10   may produce the Non-Party’s confidential information responsive to the discovery
  11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  12   not produce any information in its possession or control that is subject to the
  13   confidentiality agreement with the Non-Party before a determination by the court.
  14   Absent a court order to the contrary, the Non-Party shall bear the burden and
  15   expense of seeking protection in this court of its Protected Material.
  16
  17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  18          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  19   Protected Material to any person or in any circumstance not authorized under this
  20   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  21   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  22   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  23   persons to whom unauthorized disclosures were made of all the terms of this Order,
  24   and (d) request such person or persons to execute the “Acknowledgment and
  25   Agreement to Be Bound” that is attached hereto as Exhibit A.
  26   ////
  27   ////
  28   ////
                                                 13
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 14 of 17 Page ID #:189




   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2         PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   7   procedure may be established in an e-discovery order that provides for production
   8   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   9   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  10   communication or information covered by the attorney-client privilege or work
  11   product protection, the parties may incorporate their agreement in the stipulated
  12   protective order submitted to the court.
  13
  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order, no Party or Non-Party waives any right it otherwise would have to
  19   object to disclosing or producing any information or item on any ground not
  20   addressed in this Stipulated Protective Order. Similarly, no Party waives any right
  21   to object on any ground to use in evidence of any of the material covered by this
  22   Protective Order.
  23         12.3 Filing Protected Material. A Party that seeks to file under seal any
  24   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  25   may only be filed under seal pursuant to a Court order authorizing the sealing of the
  26   specific Protected Material at issue. If a Party’s request to file Protected Material
  27   under seal is denied by the Court, then the Receiving Party may file the information
  28   in the public record unless otherwise instructed by the Court.
                                                  14
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 15 of 17 Page ID #:190




   1   13.    FINAL DISPOSITION
   2          After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20   ////
  21   ////
  22   ////
  23   ////
  24   ////
  25   ////
  26   ////
  27   ////
  28   ////
                                                 15
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 16 of 17 Page ID #:191
Case 2:20-cv-07888-JWH-RAO Document 26 Filed 08/05/21 Page 17 of 17 Page ID #:192




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of ___________ [insert formal name of the case and the
   9   number and initials assigned to it by the court]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25
  26   Printed name: _______________________________
  27
  28   Signature: __________________________________
                                                  17
